Celebrezze, C. J.
We have stated many times that a writ of mandamus may only be issued where a court finds that the relator has a clear legal right to the relief prayed for; that respondent is under a clear legal duty to perform the requested act; and that relator has no plain and adequate remedy at law. State, ex rel. Heller, v. Miller (1980), 61 Ohio St. 2d 6.
It is abundantly clear that Voss had no right to appeal the board’s decision to grant him a limited contract because the decision was not the product of a quasi-judicial procedure. See DeLong v. Board of Edn. (1973), 36 Ohio St. 2d 62. Consequently, he is without an adequate remedy at law.
R. C. 3319.11 states in part:
“Teachers eligible for continuing service status in any school district shall be those teachers qualified as to certification, who within the last five years have taught for at least three years in the district, and those teachers who, having attained continuing contract status elsewhere, have served two years in the district, but the board of education, upon the recommendation of the superintendent of schools, may at the time of employment or at any time within such two-year period, declare any of the latter teachers eligible.
“Upon the recommendation of the superintendent that a teacher eligible for continuing service status be re-employed, a continuing contract shall be entered into between the board and such teacher unless the board by a three-fourths vote of its full membership rejects the recommendation of the superintendent. The superintendent may recommend re-employment of such teacher, if continuing service status has not previously been attained elsewhere, under a limited contract for not to exceed two years, provided that written notice of the intention to make such recommendation has been given to the teacher with reasons directed at the professional improvement of the teacher on or before the thirtieth day of April, and provided that written notice from the board of education of its action on the superintendent’s recommendation has been given to the teacher on or before the thirtieth day of April, but upon subsequent re-employment only a continuing contract may be entered into. If the board of education does not give such teacher written notice of its action on the superintendent’s recommendation of a limited contract for not to exceed two *276years before the thirtieth day of April, such teacher is deemed re-employed under a continuing contract at the same salary plus any increment provided by the salary schedule. Such teacher is presumed to have accepted employment under such continuing contract unless he notifies the board in writing to the contrary on or before the first day of June, and a continuing contract shall be executed accordingly.”
R. C. 3319.08 stated at the time applicable herein:
“Contracts for the employment of teachers shall be of two types, limited contracts and continuing contracts. A limited contract for a superintendent is a contract for such term as authorized by section 3319.01 of the Revised Code, and for all other teachers for a term not to exceed five years. A continuing contract is a contract which shall remain in effect until the teacher resigns, elects to retire, or is retired pursuant to section 3307.37 of the Revised Code or until it is terminated or suspended and shall be granted only to teachers holding professional, permanent, or life certificates. This section applies only to contracts entered into after August 18, 1969.” *
A person is eligible for a continuing contract under R. C. 3319.11 if he is (1) a teacher, (2) holds a professional, permanent or life certificate, and (3) has taught for at least three of the last five years in the district. A person so eligible can either be denied a contract, be issued a limited contract of up to two years if it is accompanied by written notice containing recommendations regarding professional improvement, or be granted a continuing contract.
If an unconditional limited contract is granted to a teacher *277qualified to receive a continuing contract, that teacher is entitled to a writ of mandamus ordering the issuance of a continuing contract. State, ex rel. Gandy, v. Bd. of Edn. (1971), 26 Ohio St. 2d 115.
R. C. 3319.09 defines the term “teacher”:
“As used in sections 3319.08 to 3319.18, inclusive, of the Revised Code:
“(A) ‘Teacher’ means all persons certified to teach and who are employed in the public schools of this state as instructors, principals, supervisors, superintendents, or in any other educational position for which the state board of education requires certification* * *.”
Appellant aptly qualifies for this designation and his work experience in occupational work adjustment constitutes teaching for three of the last five years. The General Assembly implicitly indicated that teaching was to be broadly construed by defining the term “teacher” broadly in R. C. 3319.09 and by failing to modify the term “taught” in any manner in R. C. 3319.11. In liberally defining “teacher,” and implicitly the term “taught,” the legislature recognized that three years of experience by a teacher in any area, including those in R. C. 3319.09(A), provides a school board with a sufficient basis to decide whether to enter into a continuing contract with a teacher in any area. Even under the broad definition of “teacher,” ability to communicate and deal with students is involved and can be assessed.
This court, in Gandy, supra, held that any teaching experience could qualify one for continuing contract status. In that case, Gandy, a teacher, sought a continuing contract based on his teaching experience in guidance counseling. After being employed three years as a guidance counselor, an area in which he held a provisional certification, Gandy was hired under an unconditional limited contract to teach high school course work in an area in which he held a professional certificate. This court affirmed the judgment of the Court of Appeals granting Gandy a writ of mandamus which ordered the board to issue him a continuing contract in an area of course work based on his guidance counseling experience.
The issue of whether a teacher, after teaching for three of the previous five years, must hold a professional, permanent, *278or life certificate in the area in which he is to teach in order to be eligible for a continuing contract was not before the court in Gandy. It is this issue which we decide today.
R. C. 3319.22 delineates teachers’ certificates by grade and by type. The grades include provisional, professional and permanent. Types of certificates are related to specific subject areas.
R. C. 3319.30 states in part:
“Except as provided in section 3319.36 of the Revised Code, no person shall receive any compensation for the performance of duties as teacher in any school supported wholly or in part by the state or by federal funds who has not obtained a certificate of qualification for the position as provided for by section 3319.22 of the Revised Code and which certificate shall further certify to the good moral character of the holder thereof.”
By failing to state in either R. C. 3319.11 or 3319.08 that teachers must have a certificate for the position, The General Assembly has indicated that qualification was a matter of grade and not type of certificate.
Further, in R. C. 3319.17, the General Assembly provided in part:
“When by reason of decreased enrollment of pupils, return to duty of regular teachers after leaves of absence, or by reason of suspension of schools or territorial changes affecting the district, a board of education decides that it will be necessary to reduce the number of teachers, it may make a reasonable reduction.*** Teachers, whose continuing contracts are suspended, shall have the right of restoration to continuing service status in the order of seniority of service in the district if and when teaching positions become vacant or are created for which any of such teachers are or become qualified.”
It is clear from this section that continuing contract status transcends professional, permanent or life certificates, giving teachers continuing contract rights in any area of certification. As a consequence, we hold that a teacher is eligible for continuing contract status pursuant to R. C. 3319.11 where he holds professional, permanent or life certificates in areas of teaching in which he is not to be employed.
*279Such a construction is sensible from a policy standpoint. Teachers should not be discouraged from expanding their fields of expertise or from teaching in areas of provisional certification if there is a need for such teaching in their district. If a qualifying certificate were required in the area of teaching, such practices would be discouraged.
The experience and additional education required to obtain a professional or permanent certificate will ordinarily better qualify one to teach in most areas. If a board of education determines that the experience and additional education are not transferable, it may refuse to renew the contract.
Appellant has taught for at least four years in the school district and holds a professional certificate albeit not in the same area. He was given an unconditional limited contract. Therefore, the Court of Appeals erred in denying him a writ of mandamus compelling the issuance of a continuing contract. The judgment of the Court of Appeals is reversed, and the writ is allowed.

Judgment reversed and writ allowed.

W. Brown, P. Brown, Locher and C. Brown, JJ., concur.
Corrigan and Holmes, JJ., concur separately.
Corrigan, J., of the Eighth Appellate District, sitting for Sweeney, J.

 Effective October 10, 1980, the General Assembly amended R. C. 3319.08. In relevant part it is the same as it was prior to that date, stating in part:
“Contracts for the employment of teachers shall be of two types, limited contracts and continuing contracts. A limited contract is:
“(A) For a superintendent, a contract for such term as authorized by section 3319.01 of the Revised Code;
“(B) For an assistant superintendent, principal, assistant principal, or other administrator, a contract for such term as authorized by section 3319.02 of the Revised Code;
“(C) For all other teachers, a contract for a term not to exceed five years.
“A continuing contract is a contract that remains in effect until the teacher resigns, elects to retire, or is retired pursuant to section 3307.37 of the Revised Code, or until it is terminated or suspended and shall be granted only to teachers holding professional, permanent, or life certificates.”